Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated September 8, 2008 To The Prospectus Dated May 1, 1999 For GoldenSelect Genesis I GoldenSelect Genesis Flex Issued By Golden American Life Insurance Company Through Its Separate Account A This supplement updates the prospectus and is also notice of reorganization of one of the investment portfolios available under your variable annuity contract, effective September 8, 2008 . Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. The following investment portfolio is now available. Information about it is hereby added under Objectives of the Investment Portfolios (and its name is hereby added to the list of available investment portfolios under Policy Summary. Fund Name and Investment Adviser/Subadviser Investment Objective ING Investors Trust 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING Pioneer Mid Cap Value Portfolio Seeks capital appreciation. (Class S) Investment Adviser: Directed Services LLC Investment Subadviser: Pioneer Investment Management, Inc. IMPORTANT INFORMATION REGARDING REORGANIZATION On March 27, 2008, the Board of Trustees of the ING Wells Fargo Disciplined Value Portfolio (Class S) approved a proposal to reorganize the ING Wells Fargo Disciplined Value Portfolio (Class S) with and into the ING Pioneer Mid Cap Value Portfolio (Class S), which was approved at a special meeting of the shareholders on July 29, 2008. After the close of business on September 5, 2008, the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING Wells Fargo Disciplined Value Portfolio (Class S) ING Pioneer Mid Cap Value Portfolio (Class S) Accordingly, all references to the Disappearing Portfolio in the prospectus are hereby deleted. Unless you provide us with alternative allocation instructions, any allocations directed to the Disappearing Portfolio after the date of the reorganization will be automatically allocated to the Surviving Portfolio. You may give us alternative allocation instructions at any time by contacting our Customer Contact Center at 1-800-366-0066. Genesis  150766 1 09/08
